August 31, 2007

Ms. Diana L. Faust
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Mr. Mark A. Stinnett
Stinnett Thiebaud & Remington L.L.P.
1445 Ross Avenue, Ste. 2500
Dallas, TX 75202
Mr. David G. Cabrales
Locke Liddell & Sapp LLP
2200 Ross Avenue, Suite 2200
Dallas, TX 75201-6776

RE:   Case Number:  05-0823
      Court of Appeals Number:  12-04-00259-CV
      Trial Court Number:  2003-42-CCL2

Style:      PHC-MINDEN, L.P. D/B/A MINDEN MEDICAL CENTER
      v.
      KIMBERLY-CLARK CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. James K. Horstman      |
|   |Ms. Susan Cassidy Cooley   |
|   |Mr. Stephen A. Madsen      |
|   |Mr. Kenneth Charles        |
|   |Cunningham                 |
|   |Ms. Cathy S. Lusk          |
|   |Ms. Barbara Duncan         |
|   |Mr. Roger Townsend         |
|   |Mr. C. W. "Rocky" Rhodes   |